Exhibit 4.3 THE SAVANNAH BANCORP, INC. TO [●], as Trustee INDENTURE Dated as of , 2009 SENIOR DEBT SECURITIES TABLE OF CONTENTS ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION 1 SECTION 101. Definitions 1 SECTION 102. Compliance Certificates and Opinions 12 SECTION 103. Form of Documents Delivered to Trustee 13 SECTION 104. Acts of Holders 13 SECTION 105. Notices, etc., the Trustee and Company 16 SECTION 106. Notice to Holders; Waiver 16 SECTION 107. Effect of Headings and Table of Contents 18 SECTION 108. Successors and Assigns 18 SECTION 109. Separability Clause 18 SECTION 110. Benefits of Indenture 18 SECTION 111. No Personal Liability 18 SECTION 112. Governing Law 18 SECTION 113. Legal Holidays 19 ARTICLE TWO SECURITIES FORMS 19 SECTION 201. Forms of Securities 19 SECTION 202. Form of Trustee’s Certificate of Authentication 20 SECTION 203. Securities Issuable in Global Form 20 ARTICLE THREE THE SECURITIES 21 SECTION 301. Amount Unlimited: Issuable in Series 21 SECTION 302. Denominations 26 SECTION 303. Execution, Authentication, Delivery and Dating 26 SECTION 304. Temporary Securities 29 SECTION 305. Registration, Registration of Transfer and Exchange 31 SECTION 306. Mutilated, Destroyed, Lost and Stolen Securities 34 SECTION 307. Payment of Interest; Interest Rights Preserved 36 SECTION 308. Persons Deemed Owners 38 SECTION 309. Cancellation 39 SECTION 310. Computation of Interest 39 SECTION 311. CUSIP Numbers 39 ARTICLE FOUR SATISFACTION AND DISCHARGE 40 SECTION 401. Satisfaction and Discharge of Indenture 40 SECTION 402. Application of Trust Funds 41 ARTICLE FIVE REMEDIES 42 SECTION 501. Events of Default 42 SECTION 502. Acceleration of Maturity; Rescission and Annulment 44 SECTION 503. Collection of Indebtedness and Suits for Enforcement by Trustee 45 - i - SECTION 504. Trustee May File Proofs of Claim 46 SECTION 505. Trustee May Enforce Claims Without Possession of Securities or Coupons 47 SECTION 506. Application of Money Collected 47 SECTION 507. Limitation on Suits 48 SECTION 508. Unconditional Right of Holders to Receive Principal, Premium or Make-Whole Amount, if any, Interest and Additional Amounts 48 SECTION 509. Restoration of Rights and Remedies 49 SECTION 510. Rights and Remedies Cumulative 49 SECTION 511. Delay or Omission Not Waiver 49 SECTION 512. Control by Holders of Securities 49 SECTION 513. Waiver of Past Defaults 50 SECTION 514. Waiver of Stay, Usury or Extension of Laws 50 SECTION 515. Undertaking for Costs 50 ARTICLE SIX THE TRUSTEE 51 SECTION 601. Notice of Defaults 51 SECTION 602. Certain Duties, Responsibilities and Rights of Trustee 51 SECTION 603. Not Responsible for Recitals or Issuance of Securities 53 SECTION 604. May Hold Securities 53 SECTION 605. Money Held in Trust 54 SECTION 606. Compensation and Reimbursement 54 SECTION 607. Corporate Trustee Required; Eligibility 55 SECTION 608. Resignation and Removal; Appointment of Successor 55 SECTION 609. Acceptance of Appointment By Successor 56 SECTION 610. Merger, Conversion, Consolidation or Succession to Business 58 SECTION 611. Appointment of Authenticating Agent 58 SECTION 612. Certain Duties and Responsibilities 60 SECTION 613. Conflicting Interests 60 SECTION 614. Preferential Collection of Claims Against Company 60 ARTICLE SEVEN HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY 60 SECTION 701. Disclosure of Names and Addresses of Holders 60 SECTION 702. Reports by Trustee 61 SECTION 703. Reports by Company 61 SECTION 704. Company to Furnish Trustee Names and Addresses of Holders 62 ARTICLE EIGHT CONSOLIDATION, MERGER, SALE, LEASE OR CONVEYANCE 62 SECTION 801. Consolidations and Mergers of Company and Sales, Leases and Conveyances Permitted Subject to Certain Conditions 62 SECTION 802. Rights and Duties of Successor Corporation 63 - ii - SECTION 803. Officers’ Certificate and Opinion of Counsel 63 ARTICLE NINE SUPPLEMENTAL INDENTURES 63 SECTION 901. Supplemental Indentures Without Consent of Holders 63 SECTION 902. Supplemental Indentures with Consent of Holders 65 SECTION 903. Execution of Supplemental Indentures 67 SECTION 904. Effect of Supplemental Indentures 67 SECTION 905. Conformity with Trust Indenture Act 68 SECTION 906. Reference in Securities to Supplemental Indentures 68 SECTION 907. Notice of Supplemental Indentures 68 ARTICLE TEN COVENANTS 68 SECTION 1001. Payment of Principal, Premium or Make-Whole Amount, if any, Interest and Additional Amounts 68 SECTION 1002. Maintenance of Office or Agency 69 SECTION 1003. Money for Securities Payments to Be Held in Trust 70 SECTION 1004. [Reserved] 72 SECTION 1005. Existence 72 SECTION 1006. Maintenance of Properties 72 SECTION 1007. [Reserved] 72 SECTION 1008. Payment of Taxes and Other Claims 72 SECTION 1009. Provision of Financial Information 73 SECTION 1010. Statement as to Compliance 73 SECTION 1011. Additional Amounts 73 SECTION 1012. Waiver of Certain Covenants 74 ARTICLE ELEVEN REDEMPTION OF SECURITIES 75 SECTION 1101. Applicability of Article 75 SECTION 1102. Election to Redeem; Notice to Trustee 75 SECTION 1103. Selection by Trustee of Securities to Be Redeemed 75 SECTION 1104. Notice of Redemption 76 SECTION 1105. Deposit of Redemption Price 77 SECTION 1106. Securities Payable on Redemption Date 78 SECTION 1107. Securities Redeemed in Part 79 ARTICLE TWELVE SINKING FUNDS 79 SECTION 1201. Applicability of Article 79 SECTION 1202. Satisfaction of Sinking Fund Payments with Securities 79 SECTION 1203. Redemption of Securities for Sinking Fund 80 ARTICLETHIRTEEN REPAYMENT AT THE OPTION OF HOLDERS 80 SECTION 1301. Applicability of Article 80 SECTION 1302. Repayment of Securities 80 SECTION 1303. Exercise of Option 81 SECTION 1304. When Securities Presented for Repayment Become Due and Payable 81 SECTION 1305. Securities Repaid in Part 82 - iii - ARTICLE FOURTEEN DEFEASANCE AND COVENANT DEFEASANCE 83 SECTION 1401. Applicability of Article; Company’s Option to Effect Defeasance or Covenant Defeasance 83 SECTION 1402. Defeasance and Discharge 83 SECTION 1403. Covenant Defeasance 84 SECTION 1404. Conditions to Defeasance or Covenant Defeasance 84 SECTION 1405. Deposited Money and Government Obligations to Be Held in Trust; Other Miscellaneous Provisions 86 SECTION 1406. Reinstatement 87 ARTICLE FIFTEEN MEETINGS OF HOLDERS OF SECURITES 88 SECTION 1501. Purposes for Which Meetings May Be Called 88 SECTION 1502. Call, Notice and Place of Meetings 88 SECTION 1503. Persons Entitled to Vote at Meetings 88 SECTION 1504. Quorum; Action 89 SECTION 1505. Determination of Voting Rights; Conduct and Adjournment of Meetings 90 SECTION 1506. Counting Votes and Recording Action of Meetings 91 SECTION 1507. Evidence of Action Taken by Holders 91 SECTION 1508. Proof of Execution of Instruments 91 ARTICLE SIXTEEN CONVERSION OR EXCHANGE OF SECURITES 92 SECTION 1601. Applicability of Article 92 SECTION 1602. Election to Exchange; Notice to Trustee and Holders 92 SECTION 1603. No Fractional Shares 92 SECTION 1604. Adjustment of Exchange Rate 93 SECTION 1605. Payment of Certain Taxes Upon Exchange 93 SECTION 1606. Shares Free and Clear 93 SECTION 1607. Cancellation of Security 94 SECTION 1608. Duties of Trustee Regarding Exchange 94 SECTION 1609. Repayment of Certain Funds Upon Exchange 94 SECTION 1610. Exercise of Conversion Privilege 95 SECTION 1611. Effect of Consolidation or Merger on Conversion Privilege 96 - iv - THE SAVANNAH BANCORP, INC. Reconciliation and tie between Trust Indenture Act of 1939, as amended (the “TIA”), and Indenture, dated as of , 20. Trust Indenture Act Section Indenture Section Section 310 (a)(1) 607 (a)(2) 607 (b) 613 Section 312 (c) 701 Section 314 (a) 703 (a)(4) 1010 (c)(1) 102 (c)(2) 102 (e) 102 Section 315 (b) 601 Section 316 (a)(last sentence) 101 (“Outstanding”) (a)(1)(A) 502,512 (a)(1)(B) 513 (b) 508 Section 317 (a)(1) 503 (a)(2) 504 Section 318 (a) 112 (c) 112 Note:This reconciliation and tie shall not, for any purpose, be deemed to be a part of the Indenture. Attention should also be directed to Section 318(c) of the TIA, which provides that the provisions of Sections 310 to and including 317 of the TIA are a part of and govern every qualified indenture, whether or not physically contained therein. - v - INDENTURE INDENTURE, dated as of , 20, between THE SAVANNAH BANCORP, INC. a Georgia corporation (hereinafter called the “Company”), having its principal office at 25 Bull Street, P.O. Box 188, Savannah, Georgia 31401 and [●], a [●] corporation, as Trustee hereunder (hereinafter called the “Trustee”), having a Corporate Trust Office at [●]. RECITALS OF THE COMPANY The Company deems it necessary to issue from time to time for its lawful purposes senior debt securities (hereinafter called the “Securities”) evidencing its unsecured and unsubordinated indebtedness, and has duly authorized the execution and delivery of this Indenture to provide for the issuance from time to time of the Securities, unlimited as to aggregate principal amount, to bear interest at the rates or formulas, to mature at such times and to have such other provisions as shall be fixed therefor as hereinafter provided. All things necessary to make this Indenture a valid agreement of the Company, in accordance with its terms, have been done. NOW, THEREFORE, THIS INDENTURE WITNESSETH: For and in consideration of the premises and the purchase of the Securities by the Holders thereof, it is mutually covenanted and agreed, for the equal and proportionate benefit of all Holders of the Securities, as follows: ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION SECTION 101.Definitions. For all purposes of this Indenture, except as otherwise expressly provided or the context otherwise requires: (1)the terms defined in this Article have the meanings assigned to them in this Article, and include the plural as well as the singular; (2)all other terms used herein which are defined in the Trust Indenture Act, either directly or by reference therein, have the meanings assigned to them therein, and the terms “cash transaction” and “self- liquidating paper,” as used in Trust Indenture Act Section311, shall have the meanings assigned to them in the rules of the Commission adopted under the Trust Indenture Act; (3)all accounting terms not otherwise defined herein have the meanings assigned to them in accordance with generally accepted accounting principles; and (4)the words “herein,” “hereof” and “hereunder” and other words of similar import refer to this Indenture as a whole and not to any particular Article, Sectionor other subdivision. Certain terms, used principally in Article Three, Article Five, Article Six and Article Ten, are defined in those Articles.In addition, the following terms shall have the indicated respective meanings: “Act” has the meaning specified in Section104. “Additional Amounts” means any additional amounts which are required by a Security, under circumstances specified therein, to be paid by the Company in respect of certain taxes imposed on certain Holders and which are owing to such Holders in order that they receive the amount they would have received as if such taxes had not been imposed. “Affiliate” of any specified Person means any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person.For the purposes of this definition, “control” when used with respect to any specified Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. “Authenticating Agent” means any authenticating agent appointed by the Trustee pursuant to Section611. “Authorized Newspaper” means a newspaper, printed in the English language or in an official language of the country of publication, customarily published on each Business Day, whether or not published on Saturdays, Sundays or holidays, and of general circulation in each place in connection with which the term is used or in the financial community of each such place.Whenever successive publications are required to be made in Authorized Newspapers, the successive publications may be made in the same or in different Authorized Newspapers in the same city meeting the foregoing requirements and in each case on any Business Day. “Bankruptcy Law” has the meaning specified in Section501. “Bearer Security” means a Security issued hereunder which is payable to bearer. “Board of Directors” means the Board of Directors of the Company, the executive committee or any other committee or director of that board duly authorized to act for it in respect hereof. - 2 - “Board Resolution” means a copy of a resolution certified by the Secretary or an Assistant Secretary of the Company to have been duly adopted by the Board of Directors or a committee to which authority to act on behalf of the Board of Directors has been lawfully delegated, and to be in full force and effect on the date of such certification, and delivered to the Trustee. “Business Day,” when used with respect to any Place of Payment or any other particular location referred to in this Indenture or in the Securities, means, unless otherwise specified with respect to any Securities pursuant to Section301, any day, other than a Saturday or Sunday, that is neither a legal holiday nor a day on which banking institutions in that Place of Payment or particular location are authorized or required by law, regulation or executive order to close. “Capital Stock” of any Person means any and all shares, interests, rights to purchase, warrants, options, participations or other equivalents of or interests in (however designated) the equity of such Person, including any Preferred Stock, but excluding any debt securities convertible into such equity. “Clearstream” means Clearstream Banking, societé anonyme or its successor. “Commission” means the Securities and Exchange Commission, as from time to time constituted, created under the Exchange Act, or, if at any time after execution of this instrument such Commission is not existing and performing the duties now assigned to it under the Trust Indenture Act, then the body performing such duties on such date. “Common
